Citation Nr: 0900591	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  06-32 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received in 
order to reopen a claim for entitlement to service connection 
for peripheral neuropathy of the upper and lower extremities, 
to include as secondary to herbicide exposure.

2.  Entitlement to service connection for peripheral 
neuropathy of the upper and lower extremities, to include as 
secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran had active military service from August 1965 to 
July 1968 and from December 1990 to May 1991. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina that denied reopening the veteran's 
claim for entitlement to service connection for peripheral 
neuropathy.

In October 2008, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript of that hearing is of record.

The issue of entitlement to service connection for peripheral 
neuropathy of the upper and lower extremities, to include as 
secondary to herbicide exposure is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  In a May 2003 rating decision, the RO denied the 
veteran's claim for service connection for an unspecified 
nerve condition; after being notified of the denial, the 
veteran initiated and then withdrew an appeal for this 
matter.

3.  New evidence associated with the claims file since the 
May 2003 denial, when considered by itself or in connection 
with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for peripheral neuropathy, or raises a 
reasonable possibility of substantiating the claim for 
service connection for peripheral neuropathy.


CONCLUSIONS OF LAW

1.  The May 2003 RO rating decision that denied the veteran's 
claim for service connection for an unspecified nerve 
condition is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2008).

2.  As evidence received since the RO's May 2003 denial is 
new and material, the criteria for reopening the veteran's 
claim for service connection for peripheral neuropathy met.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the veteran's petition to reopen his claim for 
service connection for peripheral neuropathy was received in 
March 2005.  He was notified of the provisions of the VCAA by 
the RO in correspondence dated in March 2005.  This letter 
notified the veteran of VA's responsibilities in obtaining 
information to assist the veteran in completing his claim, 
identified the veteran's duties in obtaining information and 
evidence to substantiate his claim, and provided other 
pertinent information regarding VCAA.  Thereafter, the claim 
was reviewed and a supplemental statement of the case (SSOC) 
was issued in December 2007.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), 
Mayfield v. Nicholson (Mayfield III), 07-7130 (Fed. Cir. 
September 17, 2007).  The Board notes that 38 C.F.R. § 3.159 
was revised, effective May 30, 2008, removing the sentence in 
subsection (b)(1) stating that VA will request the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  Subsection (b)(3) was also added and 
notes that no duty to provide § 5103(a) notice arises 
"[u]pon receipt of a Notice of Disagreement" or when "as a 
matter of law, entitlement to the benefit claimed cannot be 
established."  See 73 Fed. Reg. 23,353-23,356 (Apr. 30, 
2008).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), found 
that the VCAA notice requirements applied to all elements of 
a claim.  Notice as to this matter was provided in March 
2006.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims clarified VA's duty to notify 
in the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.

In light of the favorable determination with respect to 
whether new and material evidence has been submitted, and the 
need to remand for additional information with regard to the 
merits of this claim, no further discussion of VCAA 
compliance is needed as concerns this issue.



Laws and Regulations

In June 2002, the veteran filed a claim for service 
connection for nerve disorder.

In a May 2003 rating decision, the RO denied entitlement to 
service connection for an unspecified nerve condition, noting 
that evidence failed to demonstrate that the veteran suffered 
from a chronic nerve condition related to military service.  
It was further noted that acute or subacute peripheral 
neuropathy was not diagnosed within the one-year presumptive 
period following separation from active service.  Evidence of 
record included the veteran's service treatment records; 
service personnel records; statements from the veteran; 
private treatment records from T. P., M.D. dated from 
November 1996 to February 2000; private treatment records 
from S. S., M.D. dated from May 1992 to January 1993; private 
treatment records from C. M., M.D. dated from March 2001 to 
April 2002; and VA treatment records dated from November 2002 
to February 2003.

After being notified of the May 2003 denial, the veteran's 
representative submitted a notice of disagreement in July 
2003.  The claim was reviewed and a statement of the case 
(SOC) was issued in January 2004.  The veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in February 2004.  The RO issued a 
supplemental statement of the case (SSOC) in June 2004. 
Thereafter, during a January 2005 Board hearing before a 
Veterans Law Judge at the RO, the veteran withdrew his appeal 
for this matter.  In March 2005 decision, the Board dismissed 
the claim for entitlement to service connection for an 
unspecified nerve disorder, secondary to herbicide exposure.  
As such, the May 2003 rating decision is final as to the 
evidence then of record, and is not subject to revision on 
the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (2008).

The veteran attempted to reopen his claim for service 
connection for peripheral neuropathy of the upper and lower 
extremities in March 2005.  This appeal arises from a June 
2005 rating decision wherein the RO denied reopening the 
veteran's claim for service connection for peripheral 
neuropathy of the bilateral upper and lower extremities 
(claimed as an unspecified nerve condition).

Regardless of the RO's actions, the Board must still 
determine whether new and material evidence has been 
submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (reopening after a prior unappealed RO denial); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a 
prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 
(1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the veteran's previously and finally 
denied claims).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a) (2008).

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  In this case, the last final denial of the claim was 
the May 2003 RO rating decision.  Furthermore, for purposes 
of the "new and material" analysis, the credibility of the 
evidence is presumed.  See Justus v. Principi, 3 Vet. App. 
510, 512-513 (1992).

Factual Background and Analysis

Evidence added to the claims file since the May 2003 denial 
includes statements from the veteran; an August 2005 
statement from a VA physician; private treatment records from 
A. E., M.D. dated in July 2003; a VA examination reports 
dated in September 2003 and June 2006; VA outpatient and 
inpatient treatment records dated from 1994 to 2008; a 
January 2005 Central Office hearing transcript; and an 
October 2008 videoconference Board hearing transcript.

This evidence is "new" in that it was not previously before 
agency decision makers at the time of the May 2003 decision, 
and is not cumulative or duplicative of evidence previously 
considered.  This evidence is "material", as it constitutes 
evidence which, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim, i.e., the existence of a 
medical relationship between the veteran's claimed peripheral 
neuropathy and herbicide exposure during active service.  
Consequently, this evidence raises a reasonable possibility 
of substantiating the veteran's claim for entitlement to 
service connection for peripheral neuropathy of the upper and 
lower extremities, to include as secondary to herbicide 
exposure.

Under these circumstances, the Board concludes that the 
criteria for reopening the claim for entitlement to service 
connection for peripheral neuropathy of the upper and lower 
extremities, to include as secondary to herbicide exposure, 
is met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

To the limited extent that new and material evidence to 
reopen the claim for entitlement to service connection for 
peripheral neuropathy of the upper and lower extremities, to 
include as secondary to herbicide exposure, has been 
received, the request to reopen this claim is allowed. 


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) are applicable to 
this appeal.  Information concerning the VCAA was provided to 
the veteran by correspondence dated in March 2005.

The veteran contends that he developed peripheral neuropathy 
of the bilateral upper and lower extremities as a result of 
herbicide exposure while stationed in Vietnam.  

As an initial matter, during his October 2008 hearing, the 
veteran reported that he was awarded entitlement to Social 
Security Administration (SSA) disability benefits based on 
his claimed neuropathy disability.  The Court has held that 
where there is notice the veteran is receiving SSA disability 
benefits VA has a duty to acquire a copy of the decision 
granting such benefits and the supporting medical documents.   
See Murincsak v. Derwinski, 2 Vet. App. 363, 372-3 (1992).  
Although VA is not obligated to follow a determination made 
by SSA, these records may be relevant to the matter on 
appeal.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  Acute and subacute peripheral 
neuropathy shall be service connected if the veteran was 
exposed to an herbicide agent during active service, even 
though there is no record of such disease during service, if 
the disease becomes manifest to a degree of 10 percent or 
more within a year after the last date on which the veteran 
was exposed to an herbicide agent during active military, 
naval, or air service.  See 38 C.F.R. § 3.307(a)(6)(ii) 
(2008).

Exposure to Agent Orange is conceded in this case, as service 
personnel records show that the veteran did serve in the 
Republic of Vietnam from February 1966 to July 1968 during 
active service.  The veteran's diagnosed disability, 
peripheral neuropathy, is classified as one of the enumerated 
diseases associated with Agent Orange exposure under 38 
C.F.R. § 3.309(e) (2008).  While objective medical findings 
of record do not indicate that the veteran suffered from 
acute and subacute peripheral neuropathy within a year after 
separation from service, the regulations governing 
presumptive service connection for Agent Orange do not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  See Combee v. Brown, 34 
F.3d 1039 (1994).  

In a September 2003 VA skin examination report, the examiner 
diagnosed probable generalized peripheral neuropathy (motor 
sensory).  VA electromyography (EMG) study findings dated in 
March 2004 revealed severe predominantly demyelinating 
neuropathy.  In an August 2005 VA neurology note, a VA 
physician noted that the veteran had evidence of severe 
demyelinating peripheral neuropathy.  As no etiology was 
found after extensive testing, the physician opined that it 
was at least as likely as not that the veteran's peripheral 
neuropathy was precipitated, caused, or aggravated by Agent 
Orange exposure.  Thereafter, in a June 2006 VA skin 
examination report, a VA physician reviewed the veteran's 
claims file, conducted a physical examination, and diagnosed 
severe diffuse sensory motor polyneuropathy affecting all 
nerves in the upper and lower extremities.  The VA physician 
indicated that the veteran's peripheral neuropathy did not 
satisfy the criteria applicable to presumptive service 
connection for Agent Orange (acute and subacute peripheral 
neuropathy within a year after separation from service).  
However, the examiner does not clearly address whether the 
veteran's diagnosed neuropathy disability is related to his 
active service, to include herbicide exposure.

In view of the foregoing, the Board finds that further 
examination of the veteran is necessary.  See 38 C.F.R. § 
5103A (West 2002); 38 C.F.R. § 3.159 (2008).  The appellant 
is hereby notified that it is his responsibility to report 
for any examination and to cooperate in the development of 
the case, and that the consequences of failure to report for 
a VA examination without good cause may include denial of the 
claim.  See 38 C.F.R. §§ 3.158, 3.655 (2008).

The claims file also reflects that the veteran has received 
medical treatment from the VA Medical Center (VAMC) in 
Columbia, South Carolina; however, as the claims file only 
includes records from that facility dated up to April 2008, 
any additional records from that facility should be obtained.  
The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  During his October 2008 hearing, 
the veteran also specifically indicated that he had been 
treated for his claimed peripheral neuropathy disability by a 
private physician a few years ago at a facility referred to 
as USC in Charleston.  The AMC/RO should obtain and associate 
with the claims file all outstanding records.

Accordingly, in view of the foregoing discussion, the case is 
REMANDED for the following actions:

1.  The AMC/RO should contact the veteran 
and obtain the names, addresses and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, that 
treated the veteran for his claimed 
peripheral neuropathy disability since 
service.  Of particular interest are any 
outstanding VA records of evaluation and/or 
treatment of the veteran's claimed 
peripheral neuropathy disability, for the 
period from April 2008 to the present, from 
the Columbia VAMC.  Also of particular 
interest are any private treatment records 
from USC in Charleston for the period from 
July 1968 to the present.  After the 
veteran has signed the appropriate 
releases, those records not already 
associated with the claims folder, should 
be obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran is to be notified of unsuccessful 
efforts in this regard, in order to allow 
him the opportunity to obtain and submit 
those records for VA review.


2.  Appropriate efforts should be taken to 
obtain a complete copy of the veteran's 
Social Security Administration disability 
determination with all associated medical 
records.

3.  The veteran should be scheduled for a 
VA peripheral nerves examination, to be 
performed by a physician, for an opinion 
as to whether it is at least as likely as 
not (50 percent probability or greater) 
that his claimed upper and lower extremity 
peripheral neuropathy disabilities were 
incurred as a result of any established 
event, injury, or disease during active 
service, to include herbicide exposure.  
Prior to the examination, the claims 
folder must be made available to the 
physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report.  Opinions should be provided 
based on the results of examination, a 
review of the medical evidence of record, 
a review of any applicable medical 
literature, and sound medical principles.  
All examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated 
with the claims folder.  The veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

5.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations-specifically to include 
consideration of all of the evidence of 
record since the December 2007 SSOC.  If 
the benefit sought on appeal remains 
denied, the veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


